Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over JPH01266811 (A) (Oct. 24, 1989) in view of 1-page Technical Data Sheet for Carbowax Polyethylene Glycol (PEG) 200 by Dow, Downloaded on May 8, 2022.
English abstract of JP teaches a membrane of hollow polyether sulfone yarn obtained from a solution of polyether sulfone in a concentration of 18 wt.% in a mixture of 32 wt.% of 2-pyrrolidone and 32 wt.% of DMSO or 30 wt.% of 2-pyrrolidone and 30 wt.% of DMSO in examples 1 and 2, respectively (see table 1).  
The solvent mixture of JP would be expected to expected to comprise less than 1 wt.% of polyethersulfones by a definition of 2-pyrrolidone and DMSO.  Further, the polyethersulfone is claimed as one of the polymers and thus whether the polyethersulfone is present in the solvent or not would be immaterial for the recited polymeric solution.
The instantly recited “the solvent composition comprises” would permit presence of PEG200 (known as lubricant and plasticizer, see attached Technical Data Sheet) used for the examples 1 and 2 of the table 1.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Further, the solution taught by JP would be expected to meet the recited stability of solution inherently since the amount of the solvent taught by JP would fall within scope of the disclosure in para. [0048] of the specification.   Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01. 
The instant invention further recites 30-65 wt.% of DMSO and 35-70 wt.% of 2-pyrrolidone (claims 16-20), 30-50 wt.% of DMSO and 50-70 wt.% of 2-pyrrolidone (claim 22), 8-15 wt.% of polymer with 65-92 wt.% of a solvent with 30-65 wt.% of DMSO and 35-70 wt.% of 2-pyrrolidone (claims 23-25) and a method of making various articles from a solution comprising 30-65 wt.% of DMSO and 35-70 wt.% of 2-pyrrolidone over JP.
JP further teaches utilization of a solution comprising 8-30 wt.% of the polyether sulfone and 25-80 wt.% of 2-pyrrolidone (leaving a room for 20-75 wt.% of DMSO at page 2, lower portion, right column) and thus the recited amounts of the solvents and polyether sulfone would have been obvious to one skilled in the art and see the following cases laws. 
 In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify amounts of DMSO and 2-pyrrolidone in the examples 1 and 2 of JP since JP teaches 25-80 wt.% of 2-pyrrolidone and 20-75 wt.% of DMSO absent showing otherwise.

As to examples and comparative examples shown in the instant disclosure: The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH01266811 (A) (Oct. 24, 1989) in view of 1-page Technical Data Sheet for Carbowax Polyethylene Glycol (PEG) 200 by Dow, Downloaded on May 8, 2022 as applied to claims 16-20 and 22-27 above, and further in view of Dekempeneer et al. (US 2015/0064606 A1).
The claim 28 further recites a method of obtaining an artificial leather over JP.
	Dekempeneer et al. teach a polymeric separator membrane obtained from a
solution of various polymers in [0049 and 0052] in which polysulfone and
polyethersulfone are taught.  A membrane from a solution of the polysulfone is taught in [0080-0089] and Figure 1.  
The membrane taught by Dekempeneer et al. would meet the recited artificial leather inherently absent further limitations since the artificial leather would be a flat polymeric structure.
	Thus, it would have been obvious to one skilled in the art at the time of invention
to obtain a membrane having a flat polymeric structure taught by Dekempeneer et al.  from a solution of JP since the membrane having a flat polymeric structure is well-known as taught by Dekempeneer et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 9, 2022                                                        /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762